In a proceeding by a trust beneficiary under section 145 of the Surrogate’s Court Act, to construe the will of the testator, Fred Edey, with respect to the proper rate for the computation of the commissions payable to the testamentary trustee, such trustee, Old Colony Trust Company, as successor trustee of the four trusts created by the testator’s will, appeals from so much of a decree of the Surrogate’s Court, Suffolk County, dated May 10, 1960, as determines that the commissions to which it is entitled are to be determined by and in accordance with the rates prescribed under the laws of the State of New York, as in effect from time to time. Decree, insofar as appealed from, affirmed, with costs to all parties filing briefs, payable proportionately from each of the four trusts and charged to principal. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.